Citation Nr: 0414932	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative arthritis and a herniated nucleus pulposus 
at L3-L4, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable rating for an anxiety state.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from July 1947 to November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied a rating in excess of 40 percent 
for a disorder styled as a lumbosacral strain with 
degenerative arthritis, a herniated nucleus pulposus at L3-
L4, and an anxiety state.  In July 2003, the Board remanded 
the appeal for a videoconference hearing.  In January 2004, 
the veteran testified at a videoconference hearing before the 
undersigned.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Since the veteran filed his July 2002 increased rating claim 
there have been a number of changes in the criteria for 
rating musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome under Diagnostic 
Code 5293.  See 67 Fed. Reg. 54345-9 (Aug. 22, 2002); 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003).  The new rating criteria 
for rating intervertebral disc syndrome became effective 
September 23, 2002.  As the change in law occurred while the 
appeal was pending, the Board must apply the version of the 
law that is more favorable to the veteran's claim.

With the above in mind, the veteran was provided notice of 
the criteria for a 60 percent disability rating under new 
Diagnostic Code 5293 in the September 2002 rating decision 
and the April 2003 statement of the case.  However, he was 
not provided notice of the criteria for a 60 percent 
disability rating under old Diagnostic Code 5293.  Therefore, 
a remand is required for the RO to provide notice of the 
criteria for a 60 percent disability rating under old 
Diagnostic Code 5293.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Next, the Board notes that 38 U.S.C.A. § 5103A(d) (West 2002) 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  Here, while the 
veteran was provided a VA examination in September 2002, that 
examination report does not provide sufficient information to 
rate the severity of the back disorder under both old and new 
Diagnostic Code 5293 because the examiner did not comment 
with sufficient specificity as to the extent of the veteran's 
neurological involvement or the duration of any 
incapacitating episodes.  Therefore, a VA examination is in 
order to obtain this information.  Id.  

The Board further notes that the veteran's videoconference 
hearing testimony disclosed outstanding records from a Dr. 
Rice, another private back doctor he saw in Pinehurst, North 
Carolina in 2002 or early 2003, and on going treatment 
records from the Fayetteville VA medical center.  Therefore, 
on remand, the RO should attempt to obtain all of the 
veteran's contemporaneous records from these locations.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

In addition, in light of the veteran's January 2004 testimony 
that his low back disorder incapacitates him for 
approximately three months out of the year, in one to three 
day increments, on remand, the RO must also consider whether 
the veteran meets the criteria under 38 C.F.R. § 3.321(b)(1) 
(2003) for referral of his claim to the Director of 
Compensation and Pension for consideration of an 
extraschedular evaluation.  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
also 38 C.F.R. § 3.159 (2003).  Specifically, VA is to (1) 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notify him of the information and evidence that VA will seek 
to provide; (3) notify him of the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159.  

Therefore, while the August 2002 letter is a start, the RO 
must ensure that the veteran is notified precisely what 
specific evidence remains necessary to substantiate the 
claim, and precisely which party is responsible for securing 
precisely what portion of that necessary evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Lastly, the veteran's February 2003 statement in support of 
claim acted as a notice of disagreement with the RO's July 
2003 rating decision that denied not just a claim for a 
rating in excess of 40 percent for service connected low back 
disorder, but also denied a compensable rating for his 
service connected anxiety state.  38 C.F.R. § 19.26 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) held, however, in Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), that where the record reflects that the veteran 
has multiple problems due to service-connected disability, it 
is possible for him to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  Here pathology caused by anxiety is different than 
pathology caused by the service connected back disorder.  
Hence, separate ratings for these disorders is in order, and 
a statement of the case addressing the claim of entitlement 
to an increased rating for anxiety must be prepared.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
this issue is also remanded.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to an increased rating for a low back 
disorder.  The letter must: (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) notify him 
of the information and evidence that VA 
will seek to provide; (3) notify him of 
the information and evidence the claimant 
is expected to provide; and (4) request 
he provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for his 
low back disorder since July 2002, 
including the full name and address of 
the doctor he saw for his back disorder 
in Pinehurst in 2002 or early 2003.  The 
RO should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should then 
obtain all records identified by the 
veteran that have not already been 
associated with the claims file, 
including all outstanding records of his 
on file with Dr. Rice, the other private 
doctor he saw for a back disorder in 
Pinehurst in 2002 or early 2003, and the 
Fayetteville VA medical center.  The aid 
of the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran must be notified in writing 
which records VA was not able to obtain 
as well as notified that his claim will 
be adjudicated without these records if 
he is unable to obtain them.  

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  All indicated 
tests and studies as deemed appropriate 
by the examiners must be accomplished and 
all clinical findings should be reported 
in detail.  Based on a review of the 
claims folder and the examination, the 
examiners are to answer the following 
questions:

a.  Provide a consensus opinion as 
to whether functional debility 
caused by the lumbosacral disorder 
more closely equates to an 
intervertebral disc syndrome with 
"severe" symptoms (persistent 
symptoms with intermittent relief) 
OR to an intervertebral disc 
syndrome with "pronounced" 
symptoms (persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc with little 
intermittent relief).

b.  Report whether functional 
debility due to the lumbosacral 
disorder equates to an 
intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least four 
weeks but less than six weeks during 
the past 12 months, or with 
incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  An 
incapacitating episode is defined as 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.  

c.  The neurologist should 
differentiate any symptoms caused by 
the veteran's nonservice connected 
type II diabetes from pathology 
caused by the service-connected 
disorder.

d.  As to the lumbar spine the 
orthopedist should conduct range of 
motion studies and provide an 
opinion addressing at what point, 
measured in degrees, pain begins in 
each plane of motion.  The 
orthopedist should also opine 
whether there is any additional loss 
of lumbar motion during a flare-up 
or with fatigue.  See 38 C.F.R. 
§ 4.71a.

e.  The neurologist should provide 
an opinion as to whether the 
veteran's adverse neurological 
symptomatology equates to "mild," 
"moderate" or "severe" incomplete 
paralysis or "complete" paralysis 
of the sciatic nerve, or any other 
nerve affected by the low back 
disorder.  See 38 C.F.R. § 4.124a.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  The RO 
must document whether the veteran meets 
the criteria under 38 C.F.R. 
§ 3.321(b)(1) (2003) for referral of this 
issue to the Director of Compensation and 
Pension for consideration of an 
extraschedular evaluation.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

6.  The RO must assign an initial 
separate rating for the appellant's 
service connected anxiety state.  The RO 
should also issue a statement of the case 
on this question.  If, and only if, the 
veteran files a timely substantive appeal 
should this issue be returned for review 
by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


